Citation Nr: 1101615	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; J.L., Witness


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Asbestosis

Asbestosis is to be rated under the General Rating Formula for 
Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 
6833 (2010).  This Formula states that a 10 percent evaluation is 
warranted for Forced Vital Capacity (FVC) of 75- to 80-percent 
predicted value, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-
percent predicted.  A 30 percent evaluation is warranted for FVC 
of 65- to 74-percent predicted, or DLCO (SB) of 56- to 65- 
percent predicted.  A 60 percent evaluation is warranted for FVC 
of 50- to 64-percent predicted, or DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent evaluation is warranted for FVC less than 50 percent of 
predicted value, or DLCO (SB) less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor pulmonale 
(right heart failure) or pulmonary hypertension, or requires 
outpatient oxygen therapy.  Id.

In May 2010, the Board remanded the Veteran's claim of 
entitlement to an initial rating in excess of 10 percent for his 
service-connected asbestosis for further development.  
Specifically, the Board requested that the Veteran be afforded a 
VA examination to assess the severity of his asbestosis.  At the 
time of the May 2010 remand, the evidence of record included 2 
competent opinions that 10 percent of the Veteran's symptomatic 
dyspnea was due to his service-connected asbestosis.  The 
evidence of record did not, however, include an assessment of the 
Veteran's asbestosis wherein the symptoms of the Veteran's 
nonservice-connected Chronic Obstructive Pulmonary Disease (COPD) 
were removed.  In other words, the clinical findings from the 
pulmonary function tests (PFT) of record reflected both the 
symptoms of the Veteran's service-connected asbestosis and his 
nonservice-connected COPD.  See Mittleider v. Brown, 11 Vet App 
181 (1998) (standing for the proposition that where nonservice-
connected symptoms cannot be separated from service-connected 
symptoms, all of the symptoms are treated as service connected); 
see also Estaban v. Brown, 6 Vet. App. 259 (1994).  The Board 
remanded the claim in order for a VA examiner to extrapolate from 
the clinical findings a value for the Forced Expiratory Volume in 
One Second (FEV-1)/FVC and DLCO (SB) for only the Veteran's 
asbestosis.  If the examiner was not able to provide any of the 
requested opinions without resorting to speculation, the examiner 
was directed to explain why speculation would be required.  

In October 2010, the Veteran underwent a VA examination.  After 
thoroughly reviewing the Veteran's claims file, administering a 
physical examination, and conducting diagnostic studies, the 
examiner stated that it was "not possible to opine as to the 
FEV1/FVC and DLCO percentages of the predicted value for only the 
Veteran's asbestosis without resorting to speculation."  The 
examiner did not explain why it was impossible to provide such an 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The RO did not seek an addendum to the opinion and, 
thus, the Board finds that the RO did not substantially comply 
with the directives of the May 2010 remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that where the remand orders 
of the Board are not substantially complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  As such, 
the Board finds that the claim must be remanded in order to 
obtain a supplemental opinion from the October 2010 VA examiner 
as to why it is impossible to provide an opinion as to the 
FEV1/FVC and DLCO percentages of the predicted value for only the 
Veteran's asbestosis without resorting to speculation.  In 
rendering this opinion, the examiner must consider both the 
December 2006 and January 2007 opinions discussed immediately 
below.

In December 2006, a PFT showed an FEV-1 of 1.09 and an FVC of 
2.54 liters with an FEV1/FVC of 43 percent.  Total lung capacity 
was 96 percent predicted; respiratory volume was 144 percent 
predicted; and DLCO was 76 percent predicted.  The diagnosis was 
moderately severe COPD with additional element of restrictive 
lung disease that was attributed to asbestos-induced lung 
disease.  Further, the element of asbestos-induced pulmonary 
fibrosis was supported by changes seen on a computed tomography 
scan and by the decreased vital capacity and DLCO, and accounted 
for "at least 10 [percent] of the [Veteran's] symptomatic 
dyspnea."

In January 2007, the Veteran underwent a VA respiratory 
examination to ascertain the presence of asbestosis and, if 
present, the etiology and severity thereof.  A PFT revealed, in 
relevant part, a FVC of 67.1 percent.  The examiner concurred 
with the December 2006 opinion, in that, "10 [percent] of the 
Veteran's symptomatic dyspnea" was attributable to his 
asbestosis.

B.  TDIU

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to an initial rating in 
excess of 10 percent of asbestosis.  As such, the Board finds 
that remanding these issues for contemporaneous consideration is 
warranted.

Accordingly, the case is remanded for the following action:

1. The RO must request the October 2010 VA 
examiner to provide a supplemental opinion.  
Specifically, the examiner must provide a 
thorough explanation as to why it is 
impossible to opine as to the FEV1/FVC 
and DLCO percentages of the predicted 
value for only the Veteran's asbestosis 
without resorting to speculation.  When 
providing this explanation, the examiner must 
address the December 2006 and January 2007 
opinions.

2.  If the October 2010 VA examiner is not 
available, the Veteran must be afforded 
another VA examination to determine the 
current severity of his service-connected 
asbestosis.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests, including a PFT, must be 
conducted, and clinical findings must be 
recorded in detail.  The PFT must be 
conducted post-drug therapy and must so 
state.  The examiner must review the results 
of any testing prior to completion of the 
report.  Specifically, the PFT must provide a 
value for FEV-1/FVC and a value for DLCO 
(SB), both expressed as a percentage of 
predicted value.  The PFT must also provide a 
value for the Veteran's maximum exercise 
capacity expressed as 
milliliters/kilograms/minutes of oxygen 
consumption (with cardiac or respiratory 
limitation).  The examiner must opine as to 
the FEV-1/FVC and the DLCO (SB) percentages 
of the predicted value for only the Veteran's 
asbestosis.  If the examiner is unable to 
determine the percentages of the predicted 
value for only the Veteran's asbestosis, the 
examiner must so state.  The PFT report must 
be associated with the claims file.  The 
examiner must further state whether the 
Veteran experiences cor pulmonale (right 
heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of 
acute respiratory failure, or requires 
outpatient oxygen therapy.  If the examiner 
cannot provide any requested opinion 
without resorting to speculation, the 
examiner must explain why speculation is 
required.  The report prepared must be 
typed.  

3.  The October 2010 examiner or, if 
needed, the new VA examiner must also 
address the following questions:  
Assuming that a certain percentage ("x" 
percent) of the Veteran's symptomatic dyspnea 
can be attributed to his service-connected 
asbestosis, would it be medically sound to 
attribute "x" percent of the difference 
between 100 percent predicted and the FVC 
percentage or DLCO percentage to the 
Veteran's service-connected asbestosis?  If 
so, what is that value?  For example, in 
January 2007, the Veteran's FVC was 67.1 
percent predicted.  The difference between 
the Veteran's FVC percentage and 100 percent 
predicted is 32.9 percent.  If 10 percent of 
the Veteran's symptomatic dyspnea is 
attributable to his service-connected 
asbestosis, would 10 percent of 32.9 percent 
(or 3.29 percent) represent the FVC 
percentage attributable to his service-
connected asbestosis?  If the examiner 
cannot provide any requested opinion 
without resorting to speculation, the 
examiner must explain why speculation is 
required.

4.  If a new examination is necessary, the RO 
must notify the Veteran that it is his 
responsibility to report for the examination 
scheduled and to cooperate in the development 
of the claim.  The consequences for failure 
to report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  In the event 
that the Veteran does not report for the 
examination, documentation must be obtained 
and associated with his claims file that 
shows that notice scheduling the examination 
was sent to the last known address.  
Documentation must also be obtained and 
associated with his claims file indicated 
whether any notice that was sent was returned 
as undeliverable.

5.  The RO must review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, the RO must review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this and the May 2010 remands.  
If not, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking all additional 
development that is deemed necessary, the RO 
must then adjudicate the Veteran's claims on 
appeal.  If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

